DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1-20 are pending.
No Claim(s) is/are amended.
No Claim(s) is/are cancelled.
No Claim(s) is/are added.
Claims 1, 4-11 and 14-20 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 11/16/2021 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues that there is no RLM configuration in 3GPP that indicates a “backup RLM-RS resource” associated with “the RLM-RS resource” (Remarks, page 9)
In response to the applicant’s argument, the Examiner respectfully disagrees.
3GPP describes “When the UE transitions from a first configuration of RLM-RS resources to a second configuration of RLM-RS resource that is different from the first configuration, for each RLM-RS resource present in the second configuration, for a duration of time equal to the evaluation period corresponding to the second configuration after the transition occurs,” (See 
Regarding claim 11 recites similar features of claim 1 is also rejected for the same reason set forth in claim 1.
Regarding claims 2 and 3, the applicant argues that 3GPP does not disclose “different values” for the time interval Tindication_interval  “depending on whether or not the RLM configuration indicates the backup RLM-RS resource” and “wherein the indication time interval is determined based on an interval between the RLM-RS resource and the backup RLM-RS resource when the RLM configuration also indicates the backup RLM-RS resource” respectively (Remarks, page 10)
 In response to applicant’s arguments, the Examiner agrees (Please see Allowable Subject Matter)
Regarding claims 12 and 13 recite similar features of claims 2 and 3 (Please see Allowable Subject Matter)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. §103 as being unpatentable over Larsson et al. (US 20160262100 A1) hereinafter “Larsson” in view of 3GPP TS 38.133 V15.3.0 Release 15 .
As per claim 1, Larsson discloses a user equipment (UE) comprising: 
one or more non-transitory computer-readable media containing computer-executable instructions embodied therein (Larsson, [0076], computer program products and computer-readable media comprising computer program instructions)
and at least one processor coupled to the one or more non-transitory computer-readable media (Larsson, [0303], one or more processors 940 coupled to one or more memory devices 950), the at least one processor configured to execute the computer-executable instructions to: 
receive, from a serving cell, a radio link monitoring (RLM) configuration (Larrsson, [0025], receives measurement configuration or assistance data/information, which is a message or an information element (IE) sent by the network node (e.g., a serving eNodeB, positioning node, etc.))
monitor an RLM reference signal (RS) (RLM-RS) resource indicated by the RLM configuration to determine a first downlink (DL) radio link quality (Larsson,[0055], For RLM the terminal device monitors the downlink link quality based on the cell-specific reference signal in order to detect the downlink radio link quality of the serving or PCell)
Larrsson does not explicitly disclose monitoring a backup RLM-RS resource that is associated with the RLM-RS resource to determine a second DL radio link quality after determining that the first DL radio link quality is lower than a threshold and the RLM configuration also indicates the backup RLM-RS resource; and send, via a physical (PHY) layer of the UE, an RLM indication to a higher layer of the UE based on at least one of the first DL radio link quality and the second DL radio link quality. 
3GPP discloses monitoring a backup RLM-RS resource that is associated with the RLM-(3GPP, Section 8.1.1, The UE shall monitor the downlink link quality based on the reference signal in the configured RLM-RS resource(s) in order to detect the downlink radio link quality …On each RLM-RS resource, the UE shall estimate the downlink radio link quality and compare it to the threshold Qout and Qin for the purpose of monitoring downlink radio link quality of the cell; See Section 8.1.2.2, UE shall be able to evaluate wheather the downlink radio link quality of the configured RLM-RS resource estimated over the last TEvaluate_out_SSB [ms] period becomes worse than the threshold Qout_SSB within TEvauation_out_SSB [ms] evaluation period; See Section 8.1.4, When the UE transitions from a first configuration of RLM-RS resources to a second configuration of RLM-RS resource that is different from the first configuration, for each RLM-RS resource present in the second configuration, for a duration of time equal to the evaluation period corresponding to the second configuration after the transition occurs. Note that, a second configuration of RLM-RS resource is a backup RLM-RS resource)
and send, via a physical (PHY) layer of the UE, an RLM indication to a higher layer of the UE based on at least one of the first DL radio link quality and the second DL radio link quality (3GPP, Section 8.1.6, when the downlink radio link quality on all the configured RLM-RS resources is worse than Qout, Layer 1 of the UE send an out-of-sync indication for the cell to the higher layers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP related to monitor a backup RLM-RS resource that is associated with the RLM-RS resource to determine a second DL radio link quality after determining that the first DL radio link quality is lower than a threshold and the RLM configuration also indicates the backup RLM-RS resource and send, via a physical (PHY) layer of the UE, an RLM indication to a higher layer of the UE based on at least one of the first DL radio link quality and the second DL radio link quality and have modified the teaching of Larsson in order to improve DL radio link performance (3GPP, section 8.1.1)

As per claim 11, Larsson discloses a method for radio link monitoring (RLM) performed by a user equipment (UE), the method comprising: 
receiving, from a serving cell, an RLM configuration (Larrsson, [0025], receives measurement configuration or assistance data/information, which is a message or an information element (IE) sent by the network node (e.g., a serving eNodeB, positioning node, etc.))
monitoring an RLM reference signal (RS) (RLM-RS) resource indicated by the RLM configuration to determine a first downlink (DL) radio link quality (Larsson,[0055], For RLM the terminal device monitors the downlink link quality based on the cell-specific reference signal in order to detect the downlink radio link quality of the serving or PCell)
Larsson does not explicitly disclose monitoring a backup RLM-RS resource that is associated with the RLM-RS resource to determine a second DL radio link quality after determining that the first DL radio link quality is lower than a threshold and the RLM configuration also indicates the backup RLM-RS resource; and sending, via a physical (PHY) layer of the UE, an RLM indication to a higher layer of the UE based on at least one of the first DL radio link quality and the second DL radio link quality.
3GPP discloses monitoring a backup RLM-RS resource that is associated with the RLM-RS resource to determine a second DL radio link quality after determining that the first DL radio link quality is lower than a threshold and the RLM configuration also indicates the backup RLM-RS resource (3GPP, Section 8.1.1, The UE shall monitor the downlink link quality based on the reference signal in the configured RLM-RS resource(s) in order to detect the downlink radio link quality …On each RLM-RS resource, the UE shall estimate the downlink radio link quality and compare it to the threshold Qout and Qin for the purpose of monitoring downlink radio link quality of the cell; See Section 8.1.2.2; UE shall be able to evaluate wheather the downlink radio link quality of the configured RLM-RS resource estimated over the last TEvaluate_out_SSB [ms] period becomes worse than the threshold Qout_SSB within TEvauation_out_SSB [ms] evaluation period; See Section 8.1.4, When the UE transitions from a first configuration of RLM-RS resources to a second configuration of RLM-RS resource that is different from the first configuration, for each RLM-RS resource present in the second configuration, for a duration of time equal to the evaluation period corresponding to the second configuration after the transition occurs. Note that, a second configuration of RLM-RS resource is a backup RLM-RS resource)
and sending, via a physical (PHY) layer of the UE, an RLM indication to a higher layer of the UE based on at least one of the first DL radio link quality and the second DL radio link quality (3GPP, Section 8.1.6, when the downlink radio link quality on all the configured RLM-RS resources is worse than Qout, Layer 1 of the UE send an out-of-sync indication for the cell to the higher layers)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP related to monitor a backup RLM-RS resource that is associated with the RLM-RS resource to determine a second DL radio link quality after determining that the first DL radio link quality is lower than a threshold and the RLM configuration also indicates the backup RLM-RS resource and send, via a physical (PHY) layer of the UE, an RLM indication to a higher layer of the UE based on at least one of the first DL radio link quality and the second DL radio link quality and have modified the teaching of Larsson in order to improve DL radio link performance (3GPP, section 8.1.1).

Claims 4-6 and 14-16 are rejected under 35 U.S.C. §103 as being unpatentable over Larsson in view of 3GPP and further in view of Ly et al. (US 20190313411 A1) hereinafter “Ly”.
As per claim 4, Larsson in view of 3GPP disclose the UE of claim 1, they do not explicitly disclose wherein the RLM configuration includes at least one of a periodicity of the backup RLM-RS resource and a timing offset of the backup RLM-RS resource. 
(Ly, [0068], determine a timing offset of the second RLM-RS (e.g., an SSB timing offset) based at least in part on a timing offset of the first RLM-RS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ly related to wherein the RLM configuration includes at least one of a periodicity of the backup RLM-RS resource and a timing offset of the backup RLM-RS resource and have modified the teaching of Larsson and 3GPP in order to improve the spectral efficiency ([0005])

As per claim 5, Larsson in view of 3GPP disclose the UE of claim 1, they do not explicitly disclose wherein types of the RLM indication include an in-sync (IS) indication and an out-of-sync (OOS) indication, and the RLM configuration indicates a first threshold associated with the IS indication and a second threshold associated with the OOS indication.
Ly discloses wherein types of the RLM indication include an in-sync (IS) indication and an out-of-sync (OOS) indication, and the RLM configuration indicates a first threshold associated with the IS indication and a second threshold associated with the OOS indication (Ly, [0057], Radio link management (RLM) is a procedure for determining whether a radio link between a UE and a BS has failed. When the radio link has failed, the UE may provide an indication that the UE is out-of-sync (OOS) with the BS. When the radio link has not failed, the UE may determine and/or provide an indication that the UE is in-sync (IS) with the BS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ly related to wherein types of the RLM 

As per claim 6, Larsson in view of 3GPP and Ly disclose the UE of claim 5, wherein the RLM indication is the IS indication when the first DL radio link quality is higher than the first threshold or the second DL radio link quality is higher than the first threshold, and the RLM indication is the OOS indication when both the first DL radio link quality and the second DL radio link quality are lower than the second threshold (3GPP, Section 8.1.6, when the downlink radio link quality on all the configured RLM-RS resources is worse than Qout, Layer 1 of the UE send an out-of-sync indication for the cell to the higher layers….When the downlink radio link quality on at least one of the configured RLM-RS resources is better than Qin , Layer 1 of the UE shall send an in-sync indication for the cell to the higher layers)

As per claim 14, Larsson in view of 3GPP disclose the method of claim 11, they do not explicitly disclose wherein the RLM configuration includes at least one of a periodicity of the backup RLM-RS resource and a timing offset of the backup RLM-RS resource.
Ly discloses wherein the RLM configuration includes at least one of a periodicity of the backup RLM-RS resource and a timing offset of the backup RLM-RS resource (Ly, [0068], determine a timing offset of the second RLM-RS (e.g., an SSB timing offset) based at least in part on a timing offset of the first RLM-RS)


As per claim 15, Larsson in view of 3GPP disclose the method of claim 11, they do not explicitly disclose wherein types of the RLM indication include an in-sync (IS) indication and an out-of-sync (OOS) indication, and the RLM configuration indicates a first threshold associated with the IS indication and a second threshold associated with the OOS indication.
Ly discloses wherein types of the RLM indication include an in-sync (IS) indication and an out-of-sync (OOS) indication, and the RLM configuration indicates a first threshold associated with the IS indication and a second threshold associated with the OOS indication (Ly, [0057], Radio link management (RLM) is a procedure for determining whether a radio link between a UE and a BS has failed. When the radio link has failed, the UE may provide an indication that the UE is out-of-sync (OOS) with the BS. When the radio link has not failed, the UE may determine and/or provide an indication that the UE is in-sync (IS) with the BS)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Ly related to wherein types of the RLM indication include an in-sync (IS) indication and an out-of-sync (OOS) indication, and the RLM configuration indicates a first threshold associated with the IS indication and a second threshold associated with the OOS indication and have modified the teaching of Larsson and 3GPP in order to improve the spectral efficiency ([0005])

As per claim 16, Larsson in view of 3GPP and Ly disclose the method of claim 15, wherein the RLM indication is the IS indication when the first DL radio link quality is higher than the first threshold or the second DL radio link quality is higher than the first threshold, and the RLM indication is the OOS indication when both the first DL radio link quality and the second DL radio link quality are lower than the second threshold (3GPP, Section 8.1.6, when the downlink radio link quality on all the configured RLM-RS resources is worse than Qout, Layer 1 of the UE send an out-of-sync indication for the cell to the higher layers….When the downlink radio link quality on at least one of the configured RLM-RS resources is better than Qin , Layer 1 of the UE shall send an in-sync indication for the cell to the higher layers)
Claims 7-10 and 17-20 are rejected under 35 U.S.C. §103 as being unpatentable over Larsson in view of 3GPP, Ly and further in view of Nagaraja et al. (US 20190081691 A1) hereinafter “Nagaraja”.
As per claim 7, Larsson in view of 3GPP and Ly disclose the UE of claim 5, they do not explicitly disclose wherein the types of the RLM indication further include an RLM missing indication, and the RLM configuration further indicates a third threshold associated with the RLM missing indication. 
Nagaraja discloses wherein the types of the RLM indication further include an RLM missing indication, and the RLM configuration further indicates a third threshold associated with the RLM missing indication (Nagaraja, [0137], the UE may be configured to trigger (e.g., send from L1 to higher protocol layers) an IS indication if link quality corresponding to a desired BLER of a hypothetical PDCCH received on any one of the RLM-RS resources is above a third threshold)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Nagaraja related to wherein the types of the RLM indication further include an RLM missing indication, and the RLM configuration further indicates a third threshold associated with the RLM missing indication and have modified the teaching of Larsson, 3GPP and Ly in order to improve the detection of failure (Abstract)

As per claim 8, Larsson in view of 3GPP, Ly and Nagaraja disclose the UE of claim 7, wherein the RLM indication is the IS indication when the first DL radio link quality is higher than the first threshold, the RLM indication is the OOS indication when the first DL radio link quality is lower than the second threshold but higher than the third threshold, and the RLM indication is the RLM-RS missing indication when the first DL radio link quality is lower than the third threshold (Nagaraja, [0137] In aspects of the present disclosure, the network entity may configure periodic IS indications (e.g., periodic indications that beams are in-sync) for the UE if an estimated link quality corresponding to a hypothetical PDCCH block error rate (BLER), based on at least one configured RLM-RS resource(s), is above a third threshold. That is, the UE may be configured to trigger (e.g., send from L1 to higher protocol layers) an IS indication if link quality corresponding to a desired BLER of a hypothetical PDCCH received on any one of the RLM-RS resources is above a third threshold) 

As per claim 9, Larsson in view of 3GPP, Ly and Nagaraja disclose the UE of claim 7, (Nagaraja, [0104], Upon counting N310 (e.g., three) consecutive OOS indications for the PCell, the UE may start the timer T310)

As per claim 10, Larsson in view of 3GPP, Ly and Nagaraja disclose the UE of claim 9, wherein the at least one processor is further configured to execute the computer-executable instructions to: stop the timer for radio link recovery by the higher layer after receiving a preconfigured number of consecutive RLM indications, each of which is either the IS indication or the RLM-RS missing indication (Nagaraja, [0105], the UE has counted N311 (e.g., three) consecutive in-sync indications and stops the T310 timer)
As per claim 17, Larsson in view of 3GPP and Ly disclose the method of claim 15, they do not explicitly disclose wherein the types of the RLM indication further include an RLM missing indication, and the RLM configuration further indicates a third threshold associated with the RLM missing indication. 
Nagaraja discloses wherein the types of the RLM indication further include an RLM missing indication, and the RLM configuration further indicates a third threshold associated with the RLM missing indication (Nagaraja, [0137], the UE may be configured to trigger (e.g., send from L1 to higher protocol layers) an IS indication if link quality corresponding to a desired BLER of a hypothetical PDCCH received on any one of the RLM-RS resources is above a third threshold)


As per claim 18, Larsson in view of 3GPP, Ly and Nagaraja disclose the method of claim 17, wherein the RLM indication is the IS indication when the first DL radio link quality is higher than the first threshold, the RLM indication is the OOS indication when the first DL radio link quality is lower than the second threshold but higher than the third threshold, and the RLM indication is the RLM-RS missing indication when the first DL radio link quality is lower than the third threshold (Nagaraja, [0137] In aspects of the present disclosure, the network entity may configure periodic IS indications (e.g., periodic indications that beams are in-sync) for the UE if an estimated link quality corresponding to a hypothetical PDCCH block error rate (BLER), based on at least one configured RLM-RS resource(s), is above a third threshold. That is, the UE may be configured to trigger (e.g., send from L1 to higher protocol layers) an IS indication if link quality corresponding to a desired BLER of a hypothetical PDCCH received on any one of the RLM-RS resources is above a third threshold) 

As per claim 19, Larsson in view of 3GPP, Ly and Nagaraja disclose the method of claim 17, further comprising: starting a timer for radio link recovery by the higher layer after receiving a preconfigured number of consecutive RLM indications, each of which is either the OOS (Nagaraja, [0104], Upon counting N310 (e.g., three) consecutive OOS indications for the PCell, the UE may start the timer T310)

As per claim 20, Larsson in view of 3GPP, Ly and Nagaraja disclose the method of claim 19, further comprising: stopping the timer for radio link recovery by the higher layer after receiving a preconfigured number of consecutive RLM indications, each of which is either the IS indication or the RLM-RS missing indication (Nagaraja, [0105], the UE has counted N311 (e.g., three) consecutive in-sync indications and stops the T310 timer)




Allowable Subject Matter
Claims 2-3 and 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462